Citation Nr: 1548128	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-37 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating, in excess of 20 percent for right C8 radiculopathy.

3.  Entitlement to a compensable rating for slight shell fragment wound, right upper trapezius muscle.

4.  Entitlement to a compensable rating for slight shell fragment wound, left thoracic area of mid back.

5.  Entitlement to a compensable rating for scar, posterior right neck.

6.  Entitlement to a compensable rating for scar, left mid back.

7.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  
8.  Entitlement to service connection for right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A review of the Virtual VA paperless claims processing system was conducted.

The issue of entitlement to service connection for right carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as some sleep impairment, avoidance of triggering events, estrangement, irritability, exaggerated startle response and hypervigilance.

2.  The Veteran's C8 radiculopathy is manifested by mild intermittent pain (usually dull) and mild paresthesias and/or dysesthesias in his right upper extremity.  

3.  The Veteran suffered a shell fragment wound to the right upper trapezius muscle.  The wounds were not through and through, there was no initial infection, and the wound was not associated with bone, nerve, vascular, or tendon injuries or damage.  The Veteran did not report pain, decreased coordination, increased fatigability, weakness, uncertainty of movement or any flare-ups of muscle injury.  Finally there was no joint limitation of motion as a result of the muscle injury and no loss of motor or muscle function.  The Veteran's impairment of Muscle Group I is no more than slight.

4.  The Veteran suffered a shell fragment wound to the left thoracic area of mid back.  The wounds were not through and through, there was no initial infection, and the wound was not associated with bone, nerve, vascular, or tendon injuries or damage.  The Veteran did not report pain, decreased coordination, increased fatigability, weakness, uncertainty of movement or any flare-ups of muscle injury.  Finally there was no joint limitation of motion as a result of the muscle injury and no loss of motor or muscle function.  The Veteran's impairment of Muscle Group II is no more than slight.

5.  The Veteran's scar of the posterior right neck was not shown to have caused any disfigurement.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck, no gross distortion or asymmetry of facial features or visible or palpable tissue loss, and no limitation of function.  The total area of the scars does not exceed a maximum width of 4 cm and a maximum length of 0.4 cm.

6.  The Veteran's scar of the left mid back measures 2cm square and has not been shown to be deep, painful, unstable, or to cause limited motion.

7.  The more probative evidence fails to demonstrate that the Veteran has an acquired psychiatric disability other than PTSD that is related to his active duty service


CONCLUSIONS OF LAW

1.  The criteria for an initial rating, in excess of 30 percent, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 20 percent C8 radiculopathy, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8713 (2015).

3.  The criteria for a compensable rating for Muscle Group I, the result of a shell fragment in the right upper trapezius muscle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code 5301 (2015).

4.  The criteria for a compensable rating for Muscle Group II, the result of a shell fragment in the left thoracic area of mid back, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Codes 5301, 5302, 5303 (2015).

5.  The criteria for a compensable rating for scar of the posterior right neck have not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 (2015).

6.  The criteria for a compensable rating for scar of the left mid back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801-7805 (2015).

7.  The criteria for the establishment of service connection for an acquired psychiatric disorder, other than PTSD, are not met. 38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims.  The RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I.  Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A.  PTSD

The Veteran's PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to DSM-IV.   See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The Veteran's PTSD is currently rated as 30 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants no more than the currently assigned 30 percent rating.  The evidence shows that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: some sleep impairment, avoidance of triggering events, estrangement, irritability, exaggerated startle response and hypervigilance.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Regarding occupational impairment, the August 2009 VA examination noted that the Veteran engaged in farming and cattle ranching while working as a section worker on rail road for 32 years.  He reported that he worked a lot of hours.  The Veteran retired from the railroad in 2004 because of nonservice-connected back and knee problems.  He stated he still did some part time farming work.  The examiner determined that the Veteran's PTSD symptoms would likely cause transient or mild decreases in work efficiency.  The August 2010 VA examination noted that since retiring from the railroad, the Veteran had been helping his brother by doing some farming work.  Because of the physical disabilities, the Veteran could not do a lot of the physical work, but he could do other work to help his brother which helped to keep him busy.  The examiner noted Veteran's PTSD symptoms would likely cause transient or mild decreases in work efficiency as his symptoms were mild.  The December 2011 and March 2013 VA examinations noted the Veteran had occupational impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The veteran further indicated that he was involved with some funerals as a part of the American Legion.  It was again noted that the veteran retired in 2004 from Burlington Northern Rail Road for medical reasons.  

With respect to social impairment, the August 2009 VA examination noted that the Veteran had been married for 36 years and he had 3 children and 6 grandchildren.  The Veteran also stated that he liked to get together with friends and play cards and watch television.  The Veteran's parents were noted to be alive and he stated he saw them often and his whole family was quite close.  The examiner state that there was some mild constriction in social and interpersonal relationships, and some decrease in leisure activities and some constriction in quality of life as a result of the Veteran's persistent symptoms.  The August 2011 VA examination noted that the Veteran and his wife enjoyed spending time with their six grandchildren who all lived nearby.  The examiner noted the Veteran had social impairment due to mild or transient symptoms.  The December 2011 and March 2013 examinations noted that the Veteran had been married for almost 40 years and the veteran and his wife see their children and grandchildren quite often. It was noted the Veteran had good relations with his wife and grandchildren.  Additionally, the Veteran's mother and father lived in town and the Veteran had one brother, one brother who was deceased, and one sister.  The veteran's relations with his family were fairly close.

The August 2009 VA examination noted that the Veteran had recurrent distressing dreams of in-service events and made efforts to avoid triggering events.  It was noted that the Veteran had hypervigilance and startle response that were troublesome and intrusive thoughts were a problem in the past but not now.
The August 2010 VA examination noted that the Veteran was cooperative and friendly with an appropriate affect and good mood.  There was no evidence of delusions or hallucinations.  The Veteran did not report panic attacks, obsessive rituals, homicidal, or suicidal thoughts.  

The December 2011 VA examination noted that the Veteran had bad dreams or nightmares with mild intensity one time per month.  The Veteran also experience mild intrusive thoughts, images or memories which he actively tried to suppress once or twice a week.  The Veteran made efforts to avoid talking, thinking, or expressing feelings associated with trauma once or twice a week.  The Veteran made efforts to avoid places, situations, or people associated with anything reminding him of the traumatic events he experienced and the examiner described this avoidance as having somewhat moderate intensity.  It was noted the Veteran had restricted affect, some estrangement, some irritability, exaggerated startle response and hypervigilance.

The March 2013 VA examination noted while the Veteran had bad dreams and nightmares but they did not meet DSM-IV criteria.  The Veteran experienced intrusive thoughts, images, or memories several times a week.  The Veteran did daily make efforts to avoid talking, thinking or dealing with feelings as well as avoiding places, situations or people associated with traumatic events he experienced.  The Veteran experienced some estrangement and diminished interest in activities.  The Veteran reported some difficulty with concentration, some exaggerated startle response and hypervigilance.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: some sleep impairment, avoidance of triggering events, estrangement, irritability, exaggerated startle response and hypervigilance.  The Board finds the Veteran's symptoms of his PTSD warrant no more than the currently assigned 30 percent disability evaluation.  38 C.F.R. § 4.130, DC 9411.  

The next higher, 50 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and-long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

The VA examinations indicated that the Veteran is very close to his wife, children, grandchildren, parents, siblings, and some friends.  Therefore there is no indication that the Veteran had difficulty in establishing and maintaining effective social relationships.  The evidence notes that the Veteran is not working, but there is no indication that this is due to his PTSD, but rather some physical disabilities.  The Veteran's thought processes were noted to be normal and logical and while there was some evidence that his PTSD affected his mood, the Veteran stated that he still enjoyed spending time with friends and was very active in his local American Legion.  

Additionally there was no indication that the Veteran's PTSD warranted a 70 or 100 percent rating because there was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The Veteran appeared to have family relationships and friendships that sustained him and that he maintained very well, therefore the evidence indicates that the Veteran does not have total social and occupational impairment or that he is deficient in most areas, like work, family relations, judgment, thinking or mood.  Therefore, the Veteran's PTSD warrants no more than the currently assigned 30 percent rating.

This medical evidence provided a range of GAF scores from 59 to 68, which indicates a range from some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships to some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Board acknowledges that this is a wide range of GAF scores, but notes that the Veteran's overall symptomatology more accurately reflects mild symptoms throughout the appeal.  Certainly, the evidence never supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.  

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating than the currently assigned 30 percent rating, at any time relevant to the appeal period.  Therefore, the Veteran's PTSD warrants no more than the currently assigned 30 percent rating.

B.  C-8 Radicular Neuropathy

The Veteran's radicular neuropathy is currently rated as 20 percent disabling under Diagnostic Code 8799-8713.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  Diagnostic Codes 8513, 8613, and 8713 provide ratings for paralysis, neuritis, and neuralgia of all radicular groups.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 20, 40, and 70 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major lower radicular group.  Disability ratings of 20, 30, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor lower radicular group.  Disability ratings of 90 percent and 80 percent are warranted, respectively, for complete paralysis of the major or minor lower radicular group with all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in January 2013 and was diagnosed with right upper extremity neuropathy.  The veteran reported that after an excision performed in 1989, he developed a neuropathic sharp pain that started in his neck and radiated down his right arm.  It would last a few seconds and then he would have a paresthesias feeling in the right arm that resolved after a couple of minutes. He reported that pain was 13/10 when present.  The Veteran noted significant improvement with new medication, he reported he was now only getting the pain once every 2-3 months lasting a few seconds and with far less severity.  The examiner noted that the Veteran's right hand was his dominant hand.  The Veteran's peripheral neuropathy caused mild intermittent pain (usually dull) and mild paresthesias and/or dysesthesias in his right upper extremity.  EMG studies noted the Veteran's right upper extremity was abnormal with right median neuropathy across the wrist and chronic right cervical radiculopathy.  The EMG demonstrated a chronic right C8 radiculopathy which was consistent with his injury or shell fragment in the right trapezius muscle.  

With consideration of the above, the Board finds that the Veteran is not entitled to a higher rating for his C8 radiculopathy because there is no evidence that the Veteran had moderate incomplete paralysis as needed for the next higher rating. 

The Board has also considered the Veteran's statements regarding the severity of his C8 radiculopathy.  The Veteran contends that his C8 radiculopathy is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected C8 radiculopathy.  The evidence does not show that symptomatology associated with the Veteran's C8 radiculopathy more nearly approximated the schedular criteria associated with a higher rating than the currently assigned noncompensable ratings, at any time relevant to the appeal period.  Therefore, the Veteran's C8 radiculopathy warrants no more than the currently assigned 20 percent rating.

C. Shell Fragment Wound

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).  A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25 (2015).  38 C.F.R. 4.55 (2015).  A through-and-through muscle wound is to be rated as at least of the moderate degree of injury for each muscle group injured.  Myler v. Derwinski, 1 Vet. App. 571 (1991).  While the regulations require "muscle damage," there is no specified minimum degree of damage in order for the injury to be of moderate degree.  Beyrle v. Brown, 9 Vet. App. 377 (1996).  Further, in situations wherein there are two or more through and through wounds, the Court has clearly held that such wounds are to be separately rated.  Jones v. Principi, 18 Vet. App 248 (2008).

VA regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  Section 4.40 does not, however, require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Impaired function of the dominant upper extremity that is (i) slight is rated as 0 percent disabling; (ii) moderate is rated as 10 percent disabling; (iii) moderately severe is rated as 30 percent disabling; and (iv) severe is rated as 40 percent disabling.  The January 2009 VA examiner confirmed that the Veteran was right hand dominant.

The record indicated that the Veteran, while in the republic of Vietnam in 1969, was struck by shrapnel fragments from an RPG or mortar round.  He sustained a shell fragment wound to the back and posterior neck.  He was treated in the field with basic wound care.  The wounds healed well without infections or other complications.  The Veteran has stated that over the years, he did have some particles of shrapnel come close to the surface of the skin causing some slight discomfort.

The Veteran is currently rated as noncompensable under Diagnostic Code 5301 for an injury to Muscle Group I.  This involves injuries to the (1) trapezius, (2) levator scapulae, and (3) serratus magnus.  These muscles, the extrinsic muscles of the shoulder girdle, perform upward rotation of the scapula and elevation of the arm above shoulder level.  The Veteran is also currently rated as noncompensable under Diagnostic Code 5302 for Muscle Group II.  38 C.F.R. § 4.73 (2014).  The function of this group includes depression of arm from vertical overhead to hanging at side (pectoralis major II, latissimus dorsi and teres major) and downward rotation of scapula (pectoralis minor and rhomboid).

The Veteran was afforded a VA examination in September 2009, at which he reported that he uses no medications, creams, ointments, or other treatment for any of his shrapnel fragment wounds.  He reported no loss of motor or muscle function associated with any of these wounds.  There was also no restriction of any joint as result of these wounds.  It was noted the Veteran's shell fragment wound was located in the area of: right upper trapezius and left thoracic-left lateral dorsi as a result of a missile exploding nearby.  The wounds were not through and through, there was no initial infection, and the wound was not associated with bone, nerve, vascular, or tendon injuries or damage.  The Veteran did not report pain, decreased coordination, increased fatigability, weakness, uncertainty of movement or any flare-ups of muscle injury.  There was no evidence the Veteran's muscle had been injured, destroyed, or traversed and there was no intermuscular scarring.  The Veteran's muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no residuals of muscle herniation or loss of deep fascia or muscle substance.  Finally there was no joint limitation of motion as a result of the muscle injury and no loss of motor or muscle function.  The Veteran was diagnosed with shell fragment wound to the left posterior thorax.

With consideration of the above, the Board notes that the Veteran is not entitled to a higher rating under Diagnostic Code 5301 or Diagnostic Code under 5302.  In this regard the Board notes that there is no evidence that the Veteran's residuals of a shell fragment wound result in a moderately impaired function.  The Veteran did not report pain, decreased coordination, increased fatigability, weakness, uncertainty of movement or any flare-ups of muscle injury.  The Veteran's muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no residuals of muscle herniation or loss of deep fascia or muscle substance.  Finally there was no joint limitation of motion as a result of the muscle injury and no loss of motor or muscle function.

The Board has also considered the Veteran's statements regarding the severity of his shell fragment wounds.  The Veteran contends that his shell fragment wounds are far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.73 with respect to determining the severity of his service-connected shell fragment wounds.  The evidence does not show that symptomatology associated with the Veteran's shell fragment wounds more nearly approximated the schedular criteria associated with a higher rating than the currently assigned noncompensable ratings, at any time relevant to the appeal period.  Therefore, the Veteran's shell fragment wounds warrant no more than the currently assigned noncompensable ratings.

D.  Scars

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

With regard to the Veteran's scars, scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  The Veteran filed his claim for his mid back and posterior right neck scars in December 2007.

Diagnostic Code 7800, which provides ratings for scar(s) or other disfigurement of the head, face, or neck.  A 10 percent rating is warranted for a skin disability of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted for a skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for a skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or two paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for a skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or three paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Note 1 to Diagnostic Code 7800 provides that the eight characteristics of disfigurement are: (1) scar is 5 or more inches (13 or more centimeters) in length; (2) scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

Prior to October 23, 2008, Diagnostic Code 7801 provides ratings for linear scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with  38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provided a 10 percent rating for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion with an area of 144 square inches or greater.  Note (1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  Note (2) A superficial scare is one not associated with underlying soft tissue damage.  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805).

Effective October 23, 2008, under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7803, when applicable.

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).

i.  Posterior Right Neck

The Veteran is currently rated as noncompensable under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The Veteran was afforded a VA examination in August 2011 which noted that the Veteran had a scar on his posterior trunk, in his mid-back region.  There was no evidence of skin breakdown or reports of pain with regard to the scar.  The Veteran did complain that sometimes the area about the right neck may become uncomfortable and cause a sharp or shooting type of discomfort about once or twice a month but he did not believe this was due to the scar itself. He was told it was due to "nerve damage", but the exact etiology of this discomfort once or twice a month is unknown.  The scar was noted to be superficial, with no inflammation, edema, or keloid formation.  The scar did not have an abnormal texture and it did not exhibit hypo- or hyper-pigmentation.  There was no underlying soft tissue loss, the skin was not indurated or inflexible, and the contour was not elevated or depressed.  Finally, the scar was not adherent to underlying tissue.  The Veteran had no other disabling effects.  The examiner noted that the Veteran had no complaints about the scar whatsoever.  The scar caused him no functional impairment and it did not interfere with his daily activities.  The right posterior neck scar, which appears to be the top of the trapezius muscle, measured 3 cm long by 0.5 cm wide.  There was no palpable discomfort or tenderness to the touch and there was no disfigurement nor deformity, although the neck scar may have been excised some time ago when it may have been infected, but it is unknown as to whether this was actually due to shrapnel or due to other issues.  Finally, there was no gross distortion or asymmetry.  

The Veteran was afforded another VA examination in September 2009.  It was noted the Veteran had a scar at the posterior aspect of the right side of the neck as a result of a shell fragment wound.  The Veteran reported no breakdown over the scar and no pain.  He described the scar as nontender.  He reported no associated numbness, tingling, paresthesias, or other symptoms associated with the scar.  He is uncertain of any current retained foreign bodies.  He reported that he did not use medications, creams, ointments, or other treatment for the scar.  He reported no loss of motor or muscle function associated with the scar.  There is no restriction of any joint as result of the scar.  Upon examination it was noted that the scar had a maximum width of 4 cm and a maximum length of 0.4 cm.  The scar was not painful; had no signs of skin breakdown; was superficial; had no inflammation, edema, or keloid formation; and there were no other disabling effects including nerve damage.  The Veteran was diagnosed with residual scar left mid back.
Finally, the Veteran was afforded a VA examination in January 2013.  It was noted that the Veteran had a scar on the posterior right neck that was not painful or unstable with frequent loss of skin over the scar.  There were no scars on the trunk that were due to burns.  The Veteran had a superficial, non-linear scar that measured 3 mm x 3 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, no abnormal pigmentation or texture of the head, face, or neck, no gross distortion or asymmetry of facial features or visible or palpable tissue loss, and no limitation of function.  There was evidence that the Veteran had right upper extremity neuropathy, but that symptomatology is addressed in the Veteran's claim for c8 radiculopathy that is addressed above.

With consideration of the above, the Veteran is not entitled to a compensable rating for his posterior right neck scar.  In this regard the Board notes that there is no evidence that the scar caused any disfigurement.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck, no gross distortion or asymmetry of facial features or visible or palpable tissue loss, and no limitation of function as required for a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7800.

ii.  Mid Back-Posterior Trunk

The Veteran is currently rated as noncompensable under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

The Veteran was afforded a VA examination in August 2011 which noted that the Veteran had a scar on his posterior trunk, in his mid-back region.  There was no evidence of skin breakdown or reports of pain with regard to the scar.  The scar was noted to be superficial, with no inflammation, edema, or keloid formation.  The scar did not have an abnormal texture and it did not exhibit hypo- or hyper-pigmentation.  There was no underlying soft tissue loss, the skin was not indurated or inflexible, and the contour was not elevated or depressed.  Finally, the scar was not adherent to underlying tissue.  The Veteran had no other disabling effects.  The examiner noted that the Veteran had no complaints about the scar whatsoever.  The scar caused him no functional impairment and it did not interfere with his daily activities.  The scar was located over the left flank, which is the left mid to upper back, and measured 1 cm.  The examiner noted that the scar caused a slightly dark round area, which had no palpable discomfort.  The scar was not tender to touch and there was no disfigurement or deformity.  

The Veteran was afforded another VA examination September 2009.  It was noted the Veteran had a scar at the left mid thorax, posterior surface of the trunk as a result of a shell fragment wound.  The Veteran reported no breakdown over the scar and no pain.  He described the scar as nontender.  He reported no associated numbness, tingling, paresthesias, or other symptoms associated with the scars.  He is uncertain of any current retained foreign bodies.  He reported that he did not use medications, creams, ointments, or other treatment for the scar.  He reported no loss of motor or muscle function associated with the scar.  There is no restriction of any joint as result of the scar.  Upon examination it was noted that the scar had a maximum width: 2 cm and a maximum length: 0.2 cm.  The scar was not painful; had no signs of skin breakdown; was superficial; had no inflammation, edema, or keloid formation; and there were no other disabling effects including nerve damage.  The Veteran was diagnosed with residual scar left mid back.

Finally, the Veteran was afforded a VA examination in January 2013.  It was noted that the Veteran had a scar on the posterior trunk that was not painful or unstable with frequent loss of skin over the scar.  There were no scars on the trunk that were due to burns.  The Veteran had a superficial, non-linear scar that measured 1 cm x .05 cm with an approximate total area of 2 cm square.

With consideration of the above, the Veteran is not entitled to a compensable rating for his mid-back posterior trunk scar.  In this regard the Board notes that there is no evidence that the scar was deep, painful, unstable, or caused limited motion as required for a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board has also considered the Veteran's statements regarding the severity of his scars.  The Veteran contends that his scars are far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected scars.  The evidence does not show that symptomatology associated with the Veteran's scars more nearly approximated the schedular criteria associated with a higher rating than the currently assigned noncompensable ratings, at any time relevant to the appeal period.  Therefore, the Veteran's scars warrant no more than the currently assigned noncompensable ratings.

E.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular ratings.  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  With regard to the issue of total disability based on individual unemployability (TDIU), the Board notes that the issue is not reasonably raised by the evidence of record.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned noncompensable ratings for slight shell fragment wound of the right upper trapezius muscle, slight shell fragment wound of the left thoracic area of mid back, scar of the posterior right neck, and scar of the left mid back; the currently assigned 20 percent rating for right C8 radiculopathy, and the currently assigned 30 percent disability rating for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule has been considered, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, other than PTSD.  As there is no evidence that the Veteran has a current Axis I diagnosis other than PTSD, the claim will therefore be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Board notes at the outset, that the Veteran was afforded four VA psychiatric examinations dating in August 2009, August 2010, December 2011, and March 2013.  Each of these examinations provides an Axis I diagnosis of PTSD.  Each of these examinations also notes that the Veteran does not have any other Axis I diagnoses.  As there is no current disability of an acquired psychiatric disorder, other than PTSD, service connection must be denied.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board is grateful for the Veteran's honorable service, however, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claim for service connection must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).










ORDER

An increased rating, in excess of 30 percent, for PTSD is denied.

An initial rating, in excess of 20 percent for right C8 radiculopathy is denied.

A compensable rating for slight shell fragment wound, right upper trapezius muscle is denied.

A compensable rating for slight shell fragment wound, left thoracic area of mid back is denied.

A compensable rating for scar, posterior right neck is denied.

A compensable rating for scar, left mid back is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.


REMAND

The Veteran filed a notice of disagreement in October 2014 with the rating decision which denied service connection for right carpal tunnel syndrome.  There is no statement of the case regarding the issue of entitlement to service connection for right carpal tunnel syndrome.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As the record also does not indicate that a Statement of the Case has been issued, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case with respect to the issue of entitlement to service connection for right carpal tunnel syndrome.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 20.200, 202 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


